     CASE 0:20-cv-00016-DSD-BRT Document 12 Filed 04/27/20 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                       CIVIL NO. 20-16(DSD/BRT)

Greg Scher,

                 Plaintiff,

v.                                                         ORDER

Federal Bureau of Prisons, by and through
S. Kallis, Warden, FMC Rochester;
A. Schumacher, CO/1; Mathis, CO/1;
John and Jane Does 1-10, FMC Rochester;
Kathleen Hawk-Sawyer, Director, BOP;
and John Doe, Regional Director, et al.,

                 Defendants.


     This   matter   comes   before   the   court   upon   the   report   and

recommendation (R&R) of United States Magistrate Judge Becky R.

Thorson dated April 20, 2020.     Plaintiff Greg Scher does not object

to the R&R.    ECF No. 11.

     Accordingly, based on the R&R and the files, records, and

proceedings herein, IT IS HEREBY ORDERED that:

     1.     The R&R [ECF No. 10] is adopted in its entirety; and

     2.     The action is dismissed without prejudice under Fed. R.

Civ. P. 41(b) for failure to prosecute.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: April 27, 2020
                                        s/David S. Doty
                                        David S. Doty, Judge
                                        United States District Court
